Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §112
2.  The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 3-5, 6-11, 14-16, and 18 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.              
	Claim 3 recites the limitation, “wherein the transaction rate corresponds to an exchange rate and calculating the transaction rate comprises subtracting a liabilities balance of the pool from a cash balance of the pool and dividing the subtraction result by an ownership distribution value, wherein the ownership distribution value is based on a distribution of asset ownership.” It is unclear, in light of the specification, how the proposed calculation (i.e. subtracting a liabilities balance of the pool from a cash balance of the pool and dividing the subtraction result by an ownership distribution value) results in an exchange rate. As implied in Paragraphs 45 and 46 of the applicant’s specification, the exchange rate corresponds to a relative value of the digital tokens in relation to the underlying digital asset. However, the equation proposed in claim 3 does not appear to provide such a result. Additionally, Paragraph 46 of 
	Since claim 14 has the same issue as claim 3, claim 14 is rejected for the grounds and rationale used to reject claim 3. Since claims 4, 5, 15, and 16 include the respective limitations of claims 3 or 14, these claims are rejected for the grounds and rationale used to reject claims 3 and 14. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Claim 6 recites the limitations, “determining a utilization rate of the pool based on the cash balance and the liabilities balance; and determining an interest rate based on the utilization rate of the pool.” However, it is unclear, in light of the specification, exactly what the term “utilization rate” refers to in this context. This term is recited in Paragraphs 56, 57, 98, and 99 of the specification. However, the specification does not provide sufficient description of this term to convey to one of ordinary skill in the art how it is used to determine an interest rate. The specification merely states that the utilization rate is based at least on a cash balance. Therefore, the meaning and scope of this term is unclear and requires clarification.
	Since claims 7-11 include the respective limitations of claim 6, these claims are rejected for the grounds and rationale used to reject claim 6. Appropriate correction or clarification of these claims is required.  No new matter may be added.
	
	Claim 7 recites the limitation, “modifying an interest index based on a time since a last update.” It is unclear, in light of the specification, if the terms “interest index” and “interest rate index” (recited in the interest rate index…”)
	Since claims 8-11 include the respective limitations of claim 7, these claims are rejected for the grounds and rationale used to reject claim 7. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Claim 9 recites the limitation, “wherein the transaction corresponds to a redeem operation from a user for an amount…” However, a “redeem operation” has also been defined in claim 5. Paragraph 60 of the applicant’s specification refers to multiple operations (e.g. pooling operation (FIG. 3), a minting operation (FIG. 4), a redeem operation (FIG. 5), an interest rate update (FIG. 6), a borrow operation (FIG. 7), a repay operation (FIG. 8), and a liquidate operation (FIG. 9)). It appears that Claim 9 is referring to the repay operation (Specification: Paragraphs 106-110). However, clarification regarding which process the applicant is referring to in Claim 9 is required. For the purpose of examination it is assumed that claim 9 was intended to state, “wherein the transaction corresponds to a repay operation from a user for an amount…”
Since claim 18 has the same issue as claim 9, claim 18 is rejected for the grounds and rationale used to reject claim 9. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claim 9 recites the limitation, “calculating an interest fee based on an interest index, an account interest index, and the amount.” However, it is unclear what the term “account interest index” refers to in this context. This term is recited in Paragraphs 107 and 108 of the specification. However, no definition for this term is provided. The specification merely states that interest fee is calculated by dividing the interest index by the account interest index and multiplying the division result by the amount. Therefore, it is unclear what the “account interest index” corresponds to and how it is used to calculate the interest fee.
Since claim 18 has the same issue as claim 9, claim 18 is rejected for the grounds and rationale used to reject claim 9. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 


Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
A method for managing a money market of digital assets, the method comprising: 
collecting a pool of assets from a plurality of users; 
maintaining a ledger of asset ownership for the assets and the plurality of users; 
calculating, in response to initiation of a transaction, a transaction rate based on the ledger; 
applying the transaction rate to perform the transaction; and 
adding a transaction record for the transaction to the ledger.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, maintaining a pool of assets and facilitating transactions). 


The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2 and 13 simply further define the “ledger” recited in claims 1 and 12. Merely stating that the ledger is a blockchain ledger amounts to no more than merely applying generic blockchain technology and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 3 and 14 simply further define the “transaction rate” recited in claims 1 and 12. Merely describing how the transaction rate is calculated does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claims 4, 5, 8-10, and 15-19 simply further define the “transaction” recited in claims 1 and 12. Merely describing what kinds of transactions may be performed by the system/method does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract 
Claims 6 and 7 simply further define the abstract by adding steps to the recited abstract idea (e.g. calculating various values associated with an interest rate index, and modifying the interest rate index) and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claim 11 simply further defines the “amount” recited in claim 10 and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.
 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a blockchain ledger, a physical processor, a physical memory, a non-transitory computer-readable medium, and a computing device, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, and data storage and communication steps such as those typically used in a general purpose computer, computing system and computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 64-68). 
	
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pre-Grant Publication No. 20190333149) in view of Ronca (U.S. Patent No. 10,275,772).

Claim 1
	Regarding Claim 1, Kim teaches:
A method for managing a money market of digital assets, the method comprising: collecting a pool of assets from a plurality of users (See at least Paragraph 38: Describes a system that comprises a remote server that manages a plurality of administrative wallets. The administrative wallets are used to store different types of 
maintaining a ledger of asset ownership for the assets and the plurality of users (See at least Paragraph 38: The system also comprises a network of computing nodes used to manage a blockchain ledger which is used to record and verify transactions);
calculating, [[in response to initiation of a transaction]], a transaction rate based on the ledger (See at least Paragraph 39: The remote server continuously updates an exchange value [i.e. a transaction rate] between the plurality of cryptocurrency types and an ETF token type);
applying the transaction rate to perform the transaction (See at least Paragraph 39: The user is then prompted to perform a creation/redemption transaction. The creation/redemption transaction is performed based on the exchange value [See Figures 6-9]); and
adding a transaction record for the transaction to the ledger (See at least Paragraph 39: The transaction is then recorded on the blockchain ledger).

	Regarding Claim 1, Kim does not explicitly teach, but Ronca, however, does teach:
calculating, in response to initiation of a transaction, a transaction rate based on the ledger (See at least Col. 50, Lines 26-67: Describes a process for determining an optimal exchange rate for cryptocurrencies. The system may receive a request for currency exchange [i.e. a transaction]. In response to receiving the request, the system may calculate the optimal exchange rate [i.e. transaction rate] for the requested currency exchange);


Claim 2
	Regarding Claim 2, Kim teaches:
wherein the ledger comprises a blockchain ledger implemented with a distributed database (See at least Paragraph 38: The system utilizes a blockchain ledger [Also see Paragraph 7]);

Claim 12
	Regarding Claim 12, Kim teaches:
A system for managing a money market of digital assets, the system comprising: at least one physical processor; physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor to (See at least Paragraphs 64-70: Describes a system comprising a processor and computer-readable medium storing instructions):
collect a pool of assets from a plurality of users
maintain a ledger of asset ownership for the assets and the plurality of users (See at least Paragraph 38: The system also comprises a network of computing nodes used to manage a blockchain ledger which is used to record and verify transactions);
calculate, [[in response to initiation of a transaction]], a transaction rate based on the ledger (See at least Paragraph 39: The remote server continuously updates an exchange value [i.e. a transaction rate] between the plurality of cryptocurrency types and an ETF token type);
apply the transaction rate to perform the transaction (See at least Paragraph 39: The user is then prompted to perform a creation/redemption transaction. The creation/redemption transaction is performed based on the exchange value [See Figures 6-9]); and
add a transaction record for the transaction to the ledger (See at least Paragraph 39: The transaction is then recorded on the blockchain ledger).

	Regarding Claim 12, Kim does not explicitly teach, but Ronca, however, does teach:
calculate, in response to initiation of a transaction, a transaction rate based on the ledger (See at least Col. 50, Lines 26-67: Describes a process for determining an optimal exchange rate for cryptocurrencies. The system may receive a request for currency exchange [i.e. a transaction]. In response to receiving the request, the system may calculate the optimal exchange rate [i.e. transaction rate] for the requested currency exchange);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Kim and Ronca in order to increase the 

Claim 13
	Regarding Claim 13, this claim is rejected under a similar rationale as described above regarding claim 2.


Claim 20
	Regarding Claim 20, Kim teaches:
A non-transitory computer-readable medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device, cause the computing device to (See at least Paragraphs 64-70: Describes a system comprising a processor and computer-readable medium storing instructions):
collect a pool of assets from a plurality of users (See at least Paragraph 38: The system may comprise a remote server that manages a plurality of administrative wallets. The administrative wallets are used to store different types of digital currency [i.e. digital assets] which are transferred from or to a plurality of user wallets);
maintain a ledger of asset ownership for the assets and the plurality of users (See at least Paragraph 38: The system also comprises a network of computing nodes used to manage a blockchain ledger which is used to record and verify transactions);
calculate, [[in response to initiation of a transaction]], a transaction rate based on the ledger 
apply the transaction rate to perform the transaction (See at least Paragraph 39: The user is then prompted to perform a creation/redemption transaction. The creation/redemption transaction is performed based on the exchange value [See Figures 6-9]); and
add a transaction record for the transaction to the ledger (See at least Paragraph 39: The transaction is then recorded on the blockchain ledger).

	Regarding Claim 20, Kim does not explicitly teach, but Ronca, however, does teach:
calculate, in response to initiation of a transaction, a transaction rate based on the ledger (See at least Col. 50, Lines 26-67: Describes a process for determining an optimal exchange rate for cryptocurrencies. The system may receive a request for currency exchange [i.e. a transaction]. In response to receiving the request, the system may calculate the optimal exchange rate [i.e. transaction rate] for the requested currency exchange);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Kim and Ronca in order to increase the efficiency of transactions involving cryptocurrencies (Ronca: Col. 5, Line 66 - Col. 6, Line 63). This is done by ensuring that the system uses the most accurate exchange rate for the transaction.


8.	Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ronca, and in further view of Hilton (U.S. Pre-Grant Publication No. 20190259025).
Claim 3

wherein the transaction rate corresponds to an exchange rate and calculating the transaction rate comprises subtracting a liabilities balance of the pool from a cash balance of the pool and dividing the subtraction result by an ownership distribution value, wherein the ownership distribution value is based on a distribution of asset ownership (See at least Paragraph 31: Describes a system and method for performing transactions with exchangeable cryptocurrency. The system may issue "share tokens" that represent a percentage ownership of a fund. The percentage is that of the number of share tokens owned as a percentage of total share tokens outstanding. Examiner’s Note: this claim has been interpreted as described above in the rejection under 35 U.S.C. 112(b) for claim 3);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Kim, Ronca, and Hilton in order to facilitate the exchange of the tokens for the cryptocurrency by applying an accurate exchange rate based on ownership of the underlying asset (Hilton: Paragraphs 30 and 31).

Claim 4
	Regarding Claim 4, Kim teaches:
wherein the transaction corresponds to a mint operation from a user with an asset, and the method further comprises: transferring the asset from the user to the pool
increasing the cash balance based on the asset (See at least Paragraph 43: The cryptocurrency amount is deposited into the corresponding administrative wallet with the remote server [Step L]); and
increasing, based on the asset and the exchange rate, a user asset balance associated with the user (See at least Paragraph 43: The remote server deposits a specific token quantity for the ETF token type into the corresponding user wallet [Step N]. The token quantity is based on the exchange value [Step J]).

Claim 5
	Regarding Claim 5, Kim teaches:
wherein the transaction corresponds to a redeem operation from a user requesting an asset and the method further comprises: transferring the asset from the pool to the user (See at least Paragraph 46: The user may initiate a redemption transaction [i.e. a redeem operation]. The redemption transaction comprises withdrawing an aggregate token quantity for the ETF token type from the corresponding user wallet [Step CC], and depositing the aggregate token quantity for the ETF token in the corresponding administrative wallet with the remote server [Step DD]);
decreasing the cash balance based on the asset (See at least Paragraph 46: The remote server withdraws the specific cryptocurrency amount for each cryptocurrency type from the corresponding administrative wallet [Step EE]); and
decreasing, based on the asset and the exchange rate, a user asset balance associated with the user (See at least Paragraph 46: The redemption transaction comprises withdrawing an aggregate token quantity for the ETF token type from the corresponding user wallet [Step CC]).

Claim 14
	Regarding Claim 14, this claim is rejected under a similar rationale as described above regarding claim 3.

Claim 15
	Regarding Claim 15, this claim is rejected under a similar rationale as described above regarding claim 4.

Claim 16
	Regarding Claim 16, this claim is rejected under a similar rationale as described above regarding claim 5.

9.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ronca, and in further view of Madisetti (U.S. Pre-Grant Publication No. 20190228409).

Claim 17
	Regarding Claim 17, the combination of Kim and Ronca does not explicitly teach, but Madisetti, however, does teach:
wherein the transaction corresponds to a borrow operation from a user for a borrow amount and the instructions further comprise instructions for: determining whether a borrowing capacity of the user satisfies a collateral threshold (See at least Paragraphs 103 and 104: Describes a system facilitating loans between a borrower and lender. The 
transferring the borrow amount from the pool to the user (See at least Paragraphs 103 and 104: Once the collateral is provided, the loan amount may be released to the borrower. Loan amounts may be distributed from a pool as described in Figure 21, Paragraphs 109-111); and 
updating a borrow balance value of the user (See at least Paragraph 109-111: The loans are tracked using smart contracts. The lending pool is represented by a smart contract. When a loan between the borrower and the pool is matched, the borrower receives a portion of the value of the pool [i.e. a portion of the pool is designated to the borrower]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Kim, Ronca, and Madisetti in order to improve the efficiency of existing peer-to-peer lending models when a large number of borrowers and lenders want to borrow/lend (Madisetti: Paragraph 111).

Claim 19
	Regarding Claim 19, the combination of Kim and Ronca does not explicitly teach, but Madisetti, however, does teach:
wherein the transaction corresponds to a liquidate operation by a target for a user having a collateral asset for an amount and the method further comprises: transferring the amount from the user to the pool (See at least Paragraph 104: 
reducing, based on the amount, a borrow balance for the user (See at least Paragraph 109-111: The loans are tracked using smart contracts. The lending pool is represented by a smart contract. When a loan between the borrower and the pool is matched, the borrower receives a portion of the value of the pool [i.e. a portion of the pool is designated to the borrower]. Although not explicitly stated, it would have been obvious to one of ordinary skill in the art that once the loan is repaid the amount borrowed by the borrower [i.e. the borrow balance] would be removed/reduced); and 
transferring the collateral asset from the user to the target (See at least Paragraph 104: When the borrower fails to repay the loan, the collateral is released to the lender).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Kim, Ronca, and Madisetti in order to improve the efficiency of existing peer-to-peer lending models when a large number of borrowers and lenders want to borrow/lend (Madisetti: Paragraph 111).

10.	 Examiner' s Note:  Regarding claims 6-11 and 18, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims are not indefinite in scope such that the full extent and clear scope of the claimed subject matter and functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §112(b) rejections are overcome). (See e.g., MPEP §2173.06 II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696